      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 1 of 7 Page ID #:203



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     A. CARLEY PALMER (Cal. Bar No. 307303)
4    Assistant United States Attorney
     International Narcotics,
5    Money Laundering, and Racketeering Section
          1400 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0282
          Facsimile: (213) 894-0141
8         E-mail:    carley.palmer@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 19-568-AB-2-SK

14             Plaintiff,                     OPPOSITION TO DEFENDANT’S
                                              APPLICATION FOR RECONSIDERATION OF
15                   v.                       ORDER OF DETENTION (18 U.S.C.
                                              § 3142(f))
16   WILLIAM ARIEL MORENO,
                                              Hearing Date: October 23, 2019
17             Defendant.                     Hearing Time: 1:30 P.M.
                                              Location:     Courtroom of the
18                                                          Hon. Steve Kim

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney A. Carley Palmer,
23   hereby files its Opposition to Defendant’s Application for
24   Reconsideration of Order of Detention (ECF No. 92).
25        This Opposition is based upon the attached memorandum of points
26   //
27   //
28
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 2 of 7 Page ID #:204



1    and authorities, the files and records in this case, and such further

2    evidence and argument as the Court may permit.

3    Dated: October 18, 2019              Respectfully submitted,

4                                         NICOLA T. HANNA
                                          United States Attorney
5
                                          BRANDON D. FOX
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8                                               /s/
                                          A. CARLEY PALMER
9                                         Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 3 of 7 Page ID #:205



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         At defendant William Arial Moreno (“defendant”)’s initial

4    appearance, this Court correctly found that he posed a flight risk

5    and a danger to the community, and should be detained.

6    Preliminarily, defendant is a leading member of a large-scale

7    international drug trafficking organization (“DTO”), who faces a ten-

8    year mandatory minimum and the possibility of life in prison.

9    Moreover, when defendant was arrested in this case, he possessed 22

10   kilograms of cocaine and 16 firearms, including a loaded, unmarked

11   AR-15.   Not only does defendant’s use of guns to promote drug

12   trafficking render him ineligible for safety valve, it also exposes

13   him to a fifteen-year mandatory minimum sentence once the government

14   supersedes the indictment to charge him with a violation of 18 U.S.C.

15   § 924(c).   Notably, the wiretap investigation shows that defendant --

16   who has a domestic violence conviction and is thus prohibited from

17   possessing firearms -- is in the habit of using guns illegally.

18   Namely, he convinced a drug customer (also forbidden from possessing

19   firearms) to store an AR-15 on defendant’s behalf.

20        Defendant’s mandatory-minimum sentence, extensive drug

21   trafficking activities, and demonstrated ability to access large

22   stores of guns and ammunition all show that he poses a clear danger

23   to the community and has both the incentive and opportunity to flee.

24   Accordingly, and because defendant has not adequately rebutted the

25   statutory presumption created by Congress, the government

26   respectfully requests that the Court continue to detain him pending

27   trial.

28                                           1
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 4 of 7 Page ID #:206



1    II.   FACTS
2          Defendant was the second-in-command of a sophisticated

3    organization that used cars with hidden compartments to import

4    kilogram quantities of heroin and cocaine from Mexico and then to

5    distribute those drugs throughout the country.          (ECF No. 1.)    The

6    government’s wiretap investigation (supported by seizures of several

7    kilograms of drugs and tens of thousands of dollars in drug proceeds)

8    shows that defendant -- working directly with the DTO leader-- was

9    integral to the operation.      He bought the cars for alteration; he

10   coordinated and led cross-border caravans of trap cars filled with

11   drugs; he inspected cocaine for purchase; he mailed drugs across the

12   country; and he took steps to avoid detection by law enforcement.

13   (Id.)     Wiretap intercepts also show that he convinced a drug customer

14   (himself a convicted domestic abuser) to store a “too hot” AR-15 for

15   defendant, which law enforcement then seized.          (See Exh. 1.)

16         Defendant also stored large stashes of drugs and guns at his

17   Downey home.      On September 26, 2019, when defendant was arrested on

18   the indictment, officers found 22 kilograms of cocaine, 16 firearms,

19   ammunition, and magazines.      (See Exh. 2.)     The weapons included:

20             •   In defendant’s living room, underneath a couch cushion, a
21   9mm handgun;

22             •   In defendant’s bedroom closet, a .40 caliber handgun;
23             •   In defendant’s bedroom, underneath his mattress, a .380
24   caliber handgun; and

25             •   In sheds in defendants’ yard: 1 a loaded AR-15 style rifle,
26   with no serial number; a loaded SKS style rifle; a loaded revolver; a

27

28         1Defendant initially denied having access to the sheds, saying
     only his gardener used them. He later provided the keys.
                                        2
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 5 of 7 Page ID #:207



1    loaded .22 caliber handgun; a loaded .380 caliber handgun; a loaded

2    .357 caliber handgun; three loaded 9mm handguns; five other firearms;

3    a high-capacity Glock magazine; a gun barrel; and miscellaneous

4    ammunition, magazines, and gun holsters.

5         (See id.)    At no point during this investigation was it legal

6    for defendant (who was convicted of domestic violence in 2013) to

7    possess guns, let alone to possess them in furtherance of a drug

8    trafficking operation.     See 18 U.S.C. § 922(g)(9); 18 U.S.C. 924(c).

9    III. ARGUMENT
10        Pretrial detention without bail is appropriate where “no

11   condition or combination of conditions will reasonably assure the

12   appearance of the person as required and the safety of any other

13   person and the community.”      18 U.S.C. § 3142(e).      Detention is

14   appropriate where a defendant is either a danger to the community or

15   a flight risk; it is not necessary to prove both.          18 U.S.C.

16   § 3142(e); United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir.

17   1985).   “[T]he government bears the burden of showing by a

18   preponderance of the evidence that the defendant poses a flight risk,

19   and by clear and convincing evidence that the defendant poses a

20   danger to the community.”      United States v. Gebro, 948 F.2d 1118,

21   1121 (9th Cir. 1991).

22        Where, as here, the defendant is charged with a serious drug

23   crime with a statutory maximum sentence of ten or more years, it is

24   presumed that the defendant is a danger and a flight risk and that no

25   conditions or combination of conditions will reasonably assure either

26   his appearance or the safety of the community. 18 U.S.C.

27   § 3142(e)(2)(A); 21 U.S.C. §§ 841(a)(1), (b)(1)(A).           Even if a

28   defendant proffers evidence to rebut that presumption, “the

                                             3
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 6 of 7 Page ID #:208



1    presumption of flight or danger does not burst or disappear.”             United

2    States v. Ward, 63 F. Supp.2d 1203, 1209 (C.D. Cal. 1999) (citing

3    cases).   Rather, the presumption “remains in the case as an

4    evidentiary finding militating against release, to be weighed along

5    with other evidence relevant to factors listed in § 3142(g).”             United

6    States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (quoting United

7    States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986)) (quotation

8    marks omitted).    The Court considers four factors in determining

9    whether detention is warranted: (1) the nature and seriousness of the

10   offense charged; (2) the weight of the evidence against the

11   defendant; (3) the defendant’s history and characteristics, including

12   family and community ties and past criminal conduct; and (4) the

13   nature and seriousness of the danger to any person or the community

14   that would be posed by the defendant's release.          18 U.S.C. § 3142(g);

15   United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986).

16        A.    Defendant poses a significant danger to the community.
17        Defendant’s operation of a sophisticated DTO poses a clear

18   danger to the community.      Notably, the statutory presumption in favor

19   of detention Arepresents Congressional findings that certain
20   offenders, including narcotics violators, as a group are likely to

21   continue to engage in criminal conduct undeterred either by the

22   pendency of charges against them or by the imposition of monetary

23   bond or other release conditions.@          Dominguez, 783 F.2d at 707. 2
24
          2 The legislative history of the Act indicates that one purpose
25
     of the expanded detention provisions was to authorize detention
26   Awhere there is a strong possibility that a person will commit
     additional crimes if released.@ United States v. Cox, 635 F. Supp.
27   1047, 1054 (D. Kan. 1986) (quoting legislative history) (quotation
     marks omitted). Congress also noted that those charged with major
28   drug felonies are often in the business of importing or distributing

                                             4
      Case 2:19-cr-00568-AB Document 98 Filed 10/18/19 Page 7 of 7 Page ID #:209



1    Defendant’s use of guns to further his operation only increases that

2    danger.    “Whether guns are used as the medium of exchange for drugs

3    sold illegally or as a means to protect the transaction or dealers,

4    their introduction into the scene of drug transactions dramatically

5    heightens the danger to society.”       See Smith v. United States, 508

6    U.S. 223, 239 (1993) (internal citation and punctuation omitted).

7          B.   Defendant poses a substantial flight risk.
8          Defendant also has the means and motive to flee.          Preliminarily,

9    defendant’s access both to large amounts of cash (on a single

10   occasion, he delivered $21,000 in drug proceeds) and to his family in

11   Mexico (who he visits approximately every other month) provide him

12   with the means to evade justice.       See United States v. Perez-Franco,

13   839 F.2d 867, 870 (1st Cir. 1986) (AThe connections necessary to
14   secure over one kilogram of heroin may reflect the resources

15   necessary to escape with ease to another jurisdiction.@).           Moreover,
16   his mandatory-minimum sentence of ten or fifteen years’ imprisonment,

17   and maximum penalty of life imprisonment, provide him with incentive

18   to flee the District.     See United States v. Townsend, 897 F.2d 989,

19   994-95 (9th Cir. 1990) (holding that the district court properly

20   considered “penalties possible under the present indictment” as

21   providing an “incentive to consider flight,” and noting that

22   electronic monitoring cannot assure prevention of flight).

23   IV.   CONCLUSION
24         For the foregoing reasons, the Court should deny defendant’s

25   application for reconsideration of his detention order.

26
     dangerous drugs, and thus Apose a significant risk of pretrial
27   recidivism.@ H.R. Rep. No. 98-1030, at 20 (1984), 1984 U.S.C.C.A.N.
     3182, 3203. Notably, A[a] single drug dealer with a well connected
28   system of distribution can wreak more havoc on a community than an
     armed bank of thieves or gangsters.@ Cox, 635 F. Supp. at 1055.
                                        5
